Citation Nr: 1620019	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  07-31 322A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disability(ies).

2.  Entitlement to a compensable rating for hearing loss. 

3.  Entitlement to a rating in excess of 10 percent for tinnitus. 

4.  Entitlement to a rating in excess of 40 percent for migratory polyarthritis. 

5.  Entitlement to a rating in excess of 60 percent for coronary artery disease, status post coronary artery bypass surgery. 

6.  Entitlement to a compensable rating for a scar associated with coronary artery disease.  




REPRESENTATION

Appellant represented by:	Wade B. Coye, Attorney    


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1960 to November 1981.  

This matter comes before the Board of Veterans' Appeals (Board) based on a September 2014 Board decision, which granted entitlement to a 50 percent disability rating for posttraumatic stress disorder (PTSD) as of July 1, 2009.  At that time, the Board inferred a claim for TDIU based on the evidence of record and pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the September 2014 Board decision, the Board remanded the claim for TDIU for further development.  

As for the matter of representation, the record reflects that the Veteran filed an Appointment of Individual as Claimant's Representative form (VA Form 21-22a), in favor of the Coye Law Firm, to include Wade B. Coye, Esq. and Salim A. Punjani, Esq. in October 2013.  In November 2015, the American Legion, who had previously represented the Veteran, submitted an appellant brief on behalf of the Veteran.  As such, in December 2015, the Board sent a letter to the Veteran, requesting clarification as to the issue of his representation.  In response to the letter, the Veteran filed an Appointment of Individual as Claimant's Representative form (VA Form 21-22a), appointing Wade B. Coye, Esq. as his representative.  Therefore, the Board recognizes Wade B. Coye, Esq. as the Veteran's representative.   

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The issues of entitlement to an increased rating for hearing loss, tinnitus, migratory polyarthritis, coronary artery disease, status post coronary artery bypass surgery, and a scar associated with coronary artery disease, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appellate period, the Veteran is service-connected for PTSD, rated as 30 percent disabling from March 20, 2006, 100 percent disabling from April 30, 2009 pursuant to 38 C.F.R. 4.29, and 50 percent thereafter; migratory polyarthritis, rated as 40 percent disabling from December 1, 1981; coronary artery disease, status post coronary artery bypass surgery, rated as 60 percent disabling from November 21, 2005; and a scar associated with coronary artery disease, status post coronary artery bypass surgery, rated as noncompensable since November 21, 2005.  Additionally, the Veteran is service-connected for hearing loss, rated as noncompensable since May 17, 2007 and tinnitus, rated as 10 percent disabling since May 17, 2007.  His combined disability rating is 80 percent prior to May 17, 2007, and 90 percent thereafter. 

2.  Resolving all doubt in the Veteran's favor, he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant a TDIU herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran contends that he is unable to maintain employment due to his service-connected disabilities.  Specifically, he reports that he had to "cease [his] self-employment as a residential home repairman" due to his chest pain and tightness associated with his service-connected coronary artery disease.  See April 2014 statement.   He also reports that his service-connected PTSD prevented him from maintaining his employment due to "work place violance [sic]" and his inability to be a "team player."  See id.  The Veteran further claims that his service-connected migratory polyarthritis has caused physical impairment, to include "walking, bending, and doing anything repetitive," which are associated with his job duties as a repairman.  See id.      

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries  incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 
38 C.F.R. § 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

In an April 2006 VA examination report, the examiner noted that the Veteran's last full time job was in 2000 where he worked in construction.  The examiner noted that the service-connected migratory polyarthritis in bilateral hands and the right knee caused flare ups up to two times per month when the pain would increase.  The examiner concluded that while there is no weakness or incoordination, there was excess fatigability with use of bilateral hands with use after repetitive grip as well as painful motion and pain with use, especially in the left ring finger.  The right knee exhibited no weakened movement, but it caused painful motion and pain with use.  

In an August 2006 VA examination report, the examiner noted that the Veteran's service-connected migratory polyarthritis in the hip, right knee, and bilateral wrists adversely affected the Veteran's usual occupation because the Veteran "would rather be working but cannot due to his migratory arthritis" of the affected joints.    

Upon VA psychiatric examination in August 2006, the examiner noted that the Veteran earned a bachelor's degree from San Diego University and that the Veteran worked in construction as a general contractor until 1997 when he had a bypass surgery.  

In a July 2009 VA psychiatric examination, the examiner noted that the Veteran had "multiple physical problems" and that he was currently unemployed, while noting that the Veteran was isolated and irritable.  The examiner observed that the Veteran's speech was irrelevant, although his attention was intact.  The Veteran's thought process was noted to be "rambling" with paranoid ideation, although the Veteran was found to be able to understand the outcome of his behaviors.  The examiner noted that the Veteran's occupation was in residential repairs and that the Veteran was unemployed since 2000 when he retired by age or duration of work.  The examiner further noted that the Veteran experienced moderate impairment in psychosocial functioning and that he experienced difficulties with interpersonal relationships and engaged in avoidant behaviors.   The examiner concluded that there was no occupational impairment due to PTSD, total or otherwise.  The examiner noted that while Veteran was working at Wilson Electric, he had confrontations with other people due to his irritability.  

A December 2009 private psychiatric evaluation from Dr. R.J.O. noted the Veteran's background and history, as well as his PTSD symptoms and behaviors.  The private psychologist noted that the Veteran exhibited "inability to relate well in vocational and social environments" and that the Veteran's information processing was "fragmented and inefficient."   The private psychologist found that the "context of programs [was] frequently lost" for the Veteran and that the Veteran reported difficulty maintaining focus while reading.  The private psychologist noted that the effect of Veteran's PTSD symptoms on the Veteran's vocational and social discord was "paramount by history," which was also manifested by intra-psychological discord, to include aggressive impulses of suicide.  The private psychologist opined as in the following statement: 

[The Veteran] is incapable of sustained, gainful employment.  He cannot effectively interact with the general public, or work in proximity or in coordination with others.  He is markedly impaired in his capacity to accept criticism from supervisors or maintain socially acceptable behavior patterns.  Minor transient stresses precipitate rapid and extreme disinhibiting response.  [The Veteran] is incapable of performing a normal workday or work week without manifesting disruptive psychological symptoms.  Comprehension, reasoning, and judgment are markedly impaired.  Aggressive impulses are compensated by virtual social isolation and represent a profound retreat from social/vocation adaptability.  

In an August 2011 Disability Benefits Questionnaire (DBQ) report, the examiner opined that that it was less likely as not that the Veteran was unemployable due to PTSD because the PTSD symptoms were not severe enough to prevent him from obtaining or maintaining employment.  

In a September 2011 private psychiatric evaluation by Dr. T.M., the private psychologist found that the Veteran was "extremely forgetful" and that his "concentration [was] poor if he tries to watch T.V. or read."  Further, the private psychologist noted that the Veteran had difficulty making decisions and that he "frequently defer[red] to his wife for this."  Dr. T.M. further opined that the Veteran was "totally and permanently disabled from work" due to factors, such as "problems with excessive suspiciousness and severe anger and irritability," as well as "severe impairment of social functioning."  

In an October 2011 private psychiatric evaluation by Dr. R.J.O, the private psychologist noted that the Veteran worked as a home repair technician in 1983 and that the Veteran quit the job because he was unable to interact with the general public.   The private psychologist noted that the Veteran's symptoms of hypervigilance and hyperarousal remained "strongly defined in his daily functioning" and that the Veteran could not "effectively complete a normal workday or workweek without manifesting disruptive psychological symptoms."  the private psychologist opined that the Veteran's inability to effective interpersonal relationships contributed to his "virtual isolation from others."  

In an October 2012 DBQ report, the examiner noted that due to the Veteran's coronary artery heart disease, the Veteran could not "do any heavy work, like lifting and pulling, climbing ladders, flights, and standing too long."  The examiner found that the Veteran's service-connected migratory polyarthritis impacted the Veteran's ability to work such that the Veteran was "unable to use hands or any joints in a repetetive [sic] way" and that the Veteran experienced "pain in joints on climbing, lifting, standing long, typing for any length of time."  

In a November 2012 VA examination report, the examiner found that the Veteran's hearing loss and tinnitus did not impact physician and sedentary employment.  

In a September 2015 DBQ report, the examiner noted that the Veteran worked as a contractor in residential construction until January 2000 and that the Veteran worked as an electric service technician from May 1981 to June 1984, during which the Veteran repaired electrical parts and maintenance in residential areas.  The examiner noted that the Veteran's service-connected coronary artery disease impacted his ability to "do a physically demanding job with prolonged standing, walking, and lifting."  The examiner found that the Veteran was "able to do a sedentary job with restrictions," such as taking "more frequent breaks to change positions."  

In a September 2015 DBQ report, the examiner noted that the Veteran's service-connected migratory polyarthritis affected his hands/fingers, knee, and shoulder.  The examiner commented that the Veteran was "unable to use hands or any joints in a repetetive [sic] way," noting that the Veteran experienced pain in his joints when he participated in activities, such as climbing, lifting, standing long, or typing for a lengthy period of time.  The examiner noted that the Veteran had non-incapacitating exacerbations due to his service-connected migratory polyarthritis and described that such caused "swollen and painful different joints, at present right knee."  The examiner concluded that the service-connected migratory polyarthritis "impacted his ability to do repetitive physically demanding work of prolonged writing and heavy lifting."  

For the entire appellate period, the Veteran is service-connected for PTSD, rated as 30 percent disabling from March 20, 2006, 100 percent disabling from April 30, 2009 pursuant to 38 C.F.R. 4.29, and 50 percent thereafter; migratory polyarthritis, rated as 40 percent disabling from December 1, 1981; coronary artery disease, status post coronary artery bypass surgery, rated as 60 percent disabling from November 21, 2005; and a scar associated with coronary artery disease, status post coronary artery bypass surgery, rated as noncompensable since November 21, 2005.  Additionally, the Veteran is service-connected for hearing loss, rated as noncompensable since May 17, 2007 and tinnitus, rated as 10 percent disabling since May 17, 2007.  The Veteran's current combined rating for compensation purposes is 80 percent prior to May 17, 2007 and 90 percent thereafter.  Therefore, he meets the threshold criteria for a TDIU under 38 C.F.R. § 4.16(a).  As such, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation due solely to his service-connected disabilities under 38 C.F.R. § 4.16(b). 

Based on the foregoing, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful occupation due solely to his service-connected disabilities.  

In this regard, while the evidence does not suggest that the Veteran's service-connected hearing loss and tinnitus do not impact the Veteran's ability to work, opinions of examiners, to include DBQ examiners, VA examiners, and private psychologists, suggest that the Veteran is unable to perform physical labor or interact with the general public due to his service-connected disabilities in his effort to pursue or sustain gainful employment.  With regard to the Veteran's inability to perform physical duties, the April 2006 VA examiner noted that the Veteran's migratory polyarthritis in his bilateral hands caused flare ups and excess fatigability with repetitive grips, as well as pain with use of the hands, which the Board notes implicate attributes often integral to physical duties performed by a repairman or an electrician.  Further, the August 2006 VA examiner opined that the migratory polyarthritis in the hip, right knee, and bilateral wrists "adversely affected" the Veteran's occupation because while the Veteran "would rather be working," he could not work "due to his migratory arthritis" of the affected joints.  

While the September 2015 DBQ examiner noted that the Veteran was "able to do a sedentary job," the examiner qualified the opinion such that the Veteran required "frequent breaks to change positions."  Furthermore, no particular type of sedentary job was recommended.  The Board notes that while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66, 70 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  In this regard, while the Veteran was noted to hold a Bachelor's Degree from a San Diego University, his work history is illustrated by a series of jobs requiring physical labor, to include use of his hands as a repair technician and an electrician and does not otherwise indicate that the Veteran held a sedentary job.   Further, the October 2012 DBQ examiner found that the Veteran's service-connected coronary artery disease impaired the Veteran's ability to work, such that he was unable to "do any heavy work, like lifting and pulling, climbing ladders, flights, and standing too long," and that his disability further impeded him from "typing for any length of time."  

With regard to occupational impact of the Veteran's service-connected PTSD, while the July 2009 VA psychiatric examination report noted that the Veteran was not impaired in his occupational endeavors due to his service-connected PTSD, the examiner noted that the Veteran had confrontations with other people due to his irritability.  Further, the examiner noted that the Veteran's thought process was "rambling" and that the Veteran was often isolated and irritable.   Significantly, the December 2009 private psychologist noted that it was due to his inability to get along with others and "relate well in vocational and social environments" that he was "incapable of sustained, gainful employment."   Particularly, the VA psychologist noted the Veteran's difficulty with interacting with the general public or work in proximity with others, which the Board notes are significant features not only in a sedentary work environment, but in the Veteran's previous positions as a residential repair technician that involved interactions with the public.  While the August 2011 DBQ examiner opined that it was less likely as not that the Veteran was unemployable due to PTSD because PTSD symptoms were not severe enough, the September 2011 private psychologist found that the Veteran frequently had trouble making decisions and deferred to his wife for such.  Also noted were his inability to focus and his poor concentration, which the Board notes are important features in a sedentary work environment.  

Therefore, based on the foregoing evidence and in resolving all doubt in favor of the Veteran, the Board finds that his service-connected disabilities in combination render him unable to secure and follow a substantially gainful occupation consistent with his educational background and employment history, as of March 20, 2006, the date of the claim for the underlying PTSD matter.  Therefore, entitlement to a TDIU is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

ORDER

A TDIU is granted from March 20, 2006, subject to the laws and regulations governing payment of monetary benefits.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In September 2013, the Veteran submitted an NOD as to the increased rating claims for hearing loss, tinnitus, coronary artery disease, status post coronary artery bypass surgery, a scar associated with coronary artery disease, and migratory polyarthritis.   To date, the RO has not yet issued an SOC with respect to these claims, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).   Consequently, this matter must be remanded to the RO for the issuance of a SOC.  The Board emphasizes that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 20.200, 20.201, 20.202 (2015), if the Veteran wishes to continue his appeal.  On remand, the Veteran will have the opportunity to file a timely substantive appeal if he wishes to perfect an appeal as to these matters. 

Accordingly, the case is REMANDED for the following action:

Furnish to the Veteran an SOC with respect to the matters of entitlement to an increased rating for hearing loss, tinnitus, coronary artery disease, status post coronary artery bypass surgery, a scar associated with coronary artery disease, and migratory polyarthritis, along with a VA Form 9, and afford him the appropriate opportunity to file a substantive appeal to perfect an appeal of these issues.   

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected--for this claim, within 60 days of the issuance of the SOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


